ON MOTION FOR REHEARING
Appellants and appellees have both filed motions for rehearing. Appellants *897complain that interest was not allowed from the date the money was due or, in the alternative, from the time their suit was filed.
The record does not show when the money was due.
We overrule appellants’ motion on the ground that the agreement between the parties, as shown in our opinion, was that appellees would pay “ * * * if and when it is found it can legally pay the additional $17,000.00. * * * ” This was ascertained for the first time when we decided this case.
Appellees’ motion is also overruled.